Citation Nr: 1426426	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for asthma, and if so, whether service connection for asthma is warranted by the evidence.

2.  Entitlement to service connection for a lung disorder other than asthma.

3.  Entitlement to service connection for an enlarged heart.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 through January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran perfected a timely appeal of that decision.

The Veteran and his friend testified during a January 2014 Central Office hearing that was held at the Board's offices in Washington, D.C.  A transcript of this testimony is associated with the claims file.  At the Veteran's request, the record on appeal was held in abeyance for 30 days from the date of the hearing in order to permit him the opportunity to submit additional evidence in support of his claims.  In February 2014, additional evidence, accompanied by a validly executed waiver of review by the agency of original jurisdiction pursuant to 38 CFR 20.1304(c), was received from the Veteran.  This evidence also has been associated with the claims file and has been reviewed by the Board as part of the appellate record.

The Board also notes that, in addition to the paper claims file, a paperless electronic claims file is associated with the claim on the Virtual VA system.  These electronically stored records have been reviewed and considered as part of the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of the Veteran's entitlement to service connection for a lung disorder other than asthma and for an enlarged heart are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1998 Board decision declined to reopen the Veteran's claim for service connection for asthma; the Veteran was provided a copy of that decision June 12, 1998; and the Veteran did not subsequently appeal that decision.

2.  The Veteran's current request to reopen his claim for service connection for asthma was received in March 2010.

3.  The evidence associated with the claims file since the Board's June 1998 decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran's pre-service asthma was aggravated beyond its natural progression during active duty service, and moreover, raises a reasonable possibility of substantiating the Veteran's claim for service connection for asthma.

4.  The Veteran has bronchial asthma which pre-existed his enlistment into active duty service.

5.  The Veteran's pre-service asthma was asymptomatic for several years before the Veteran enlisted into active duty service; however, became symptomatic again during the Veteran's active duty service and required hospitalization and medication.

6.  Since separating from service, the Veteran's asthma has continued and the Veteran has experienced chronic asthma attacks which have required multiple hospitalizations, intubations, and ongoing medication.

7.  The Veteran's pre-existing asthma was aggravated beyond its natural progression during active duty service.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the Board's final June 1998 decision is new and material, and the Veteran's claim for service connection for asthma is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for service connection for asthma have been met. 38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding the issues of whether new and material evidence was received to reopen the Veteran's claim for service connection for asthma, and if reopened, whether service connection for asthma is warranted, given the favorable action taken below with regard to both of those issues, the Board finds that any deficiency in notice or assistance is not prejudicial at this time.

I.  New and Material Evidence

By way of history, the Veteran's original claim for service connection for a lung disorder, claimed as bronchial asthma, was received in June 1974.  This claim was denied in a November 1974 on the basis that the evidence available at that time showed that the Veteran's asthma pre-existed his enlistment into service; however, was not shown to have been aggravated during his active duty service.  The Veteran appealed this decision.  In a July 1975 decision, the Board denied the Veteran's claim after determining that the evidence did not show that the Veteran's pre-existing bronchial asthma was not aggravated during service.

Over the years, the Veteran has filed multiple requests to reopen his claim for service connection for bronchial asthma.  Most recently, prior to the currently pending appeal, the Veteran sought to reopen his claim in October 1993.  In a June 1998 decision, the Board declined to reopen the Veteran's claim after determining that the evidence available at that time still did not show that the Veteran's pre-existing asthma was aggravated during service.  The Veteran did not appeal this decision to the Court.  Accordingly, the Board's June 1998 decision became final.  38 U.S.C.A. § 7105(c).

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the final June 1998 Board decision, the evidentiary record consisted of the Veteran's service treatment records, VA treatment records dated through March 1994, private hospital records from Columbia Presbyterian Medical Center dated from August 1946 through May 1994, private hospital records from Holy Name Hospital dated from August 1990 through April 1991, a letter from the Veteran's private physician Dr. S.L.S. dated April 1998, an October 1979 VA examination report, and arguments and assertions raised in the Veteran's claims submissions and in an August 1995 statement.  In sum, these records showed that the Veteran did report during service that he had a history of childhood asthma.  The service treatment records show that the Veteran was diagnosed with bronchial asthma during in-service treatment in October 1966 and that the Veteran was subsequently treated on multiple occasions for respiratory problems that were diagnosed as upper respiratory infection.  The post-service treatment records that were available at the time of the June 1998 Board decision show that the Veteran experienced chronic respiratory problems that were diagnosed as exacerbations of asthma and which required multiple hospital admissions and essentially continuous treatment from May 1968. 

Since the June 1998 Board decision was issued, VA has received volumes of additional evidence which include additional VA treatment records dated through June 2004, additional hospital records from Holy Name Hospital dated through January 2014, hospital records from Bergen Regional Medical Center dated from February 2009 through January 2014, letters from the Veteran's private physicians Dr. G.T.E. and Dr. S.L.S. dated October 2010, a buddy statement from R.S. dated May 2013, and additional assertions by the Veteran received in his January 2014 hearing testimony.

In his claim submissions and during hearing testimony, the Veteran continued to assert that his childhood asthma was aggravated beyond its natural progression by his active duty service.  In support of this assertion, the Veteran has secured a buddy statement from R.S., who states that he served with the Veteran in Germany and recalled that the Veteran had multiple asthma attacks during service that seemed to worsen over time.  The newly obtained VA treatment records and private hospital records show that the Veteran continued to be followed for asthma, to include multiple hospitalizations for observation and treatment of repeated asthma attacks.  October 2010 opinions from the Veteran's private physicians, Dr. G.T.E. and Dr. S.L.S., express that the Veteran's pre-service childhood asthma was aggravated during his active duty service.

Overall, the current evidentiary record shows that the Veteran has current asthma, and also, appears to raise the possibility that this condition, which pre-existed service, may have been aggravated during service and has remained chronic since his active duty service.  In view of the same, the evidence appears to raise a reasonable possibility of substantiating the Veteran's claim for service connection for asthma.  Hence, the Board finds that new and material evidence has been received and that the Veteran's claim for service connection for asthma must be reopened.  This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

As the Board previously alluded, the Veteran alleges that his asthma condition, which pre-existed his enlistment into service, was aggravated during his active duty service.  A review of the service treatment records shows that an asthma condition or other respiratory disorder was neither noted objectively nor reported subjectively during the Veteran's March 1964 enlistment medical examination.

When no pre-existing disorder is noted upon entry into service, the Veteran is presumed to have been in sound condition upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111.  In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability and held that where the veteran is presumed to have been sound upon entry, the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires a showing by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  The Federal Circuit's holding in Wagner has been codified under 38 C.F.R. § 3.304.  Consequently, if a disability was not noted at the time of entry into service and VA fails to establish by clear and unmistakable evidence either that the disability existed prior to service or that it was not aggravated by service, the presumption of soundness will govern.

Mindful of the foregoing law, the Board finds that the evidence in this case does show that the Veteran's asthma clearly and unmistakably pre-existed the Veteran's active duty service.  In that regard, the Veteran has consistently and credibly reported that he had childhood asthma, both during service (as noted in a January 1965 service treatment record and in the Veteran's December 1966 Report of Medical History completed during his separation examination), during his post-service treatment (as reported during VA treatment and multiple private hospitalizations), and in his claims submissions.  Indeed, private hospital records from Columbia Presbyterian Medical Center, which date back to August 1946, show that the Veteran was first diagnosed with asthma in 1948 and that the Veteran was treated for asthma over the course of his childhood.  

As the evidence clearly and unmistakably shows that the Veteran's asthma pre-existed his enlistment into service, the award of service connection for the Veteran's asthma turns upon an evidentiary showing that the Veteran's asthma was aggravated during his active duty service.  

The evidence shows that the Veteran's pre-service asthma was aggravated during his active duty service beyond its natural progression.  Initially, the Board notes that, although the Veteran was first diagnosed with asthma in 1948 when the Veteran was six years old, none of the Veteran's childhood medical treatment records from Columbia Presbyterian Medical Center indicate that the Veteran ever required hospitalization or other specific treatment prior to his enlistment into service.  During his January 2014 hearing, the Veteran credibly testified that he was able to participate in sports and other childhood activities without difficulty.  The Veteran also credibly testified that his asthma was asymptomatic from when the Veteran was approximately 10 or 12 years old.  In that regard, the Veteran's testimony that he was asymptomatic prior to service is essentially consistent with other prior reports that are noted in his service treatment records, post-service VA and private treatment, and his October 1979 VA respiratory examination.  Overall, although the Veteran's memory as to exactly when his last asthma attack was prior to service appears to waver, his statements generally and consistently indicate that his asthma was asymptomatic prior to service from his early teenage years.  Indeed, the Veteran's childhood treatment records from Columbia Presbyterian Medical Center do not indicate any asthma or other respiratory-related complaints or treatment during his teenage years and up to his enlistment into service in 1965.  In sum, the evidence appears to indicate that the Veteran's asthma was asymptomatic for several years prior to his enlistment into service.

Consistent with the Veteran's assertions, the service treatment records show that the Veteran's asthma returned during service.  Service treatment records from February 1965 and September 1966 note respiratory complaints which were diagnosed at that time as upper respiratory infections.  During in-service treatment in October 1966, the Veteran complained of ongoing labored respiration and shortness of breath.  A physical examination performed at that time revealed coarse expiratory wheezing, and the Veteran was diagnosed with bronchial asthma.

During his hearing, the Veteran testified that the character and severity of his asthma attacks during service were more severe than those which he experienced during his childhood.  His assertion in that regard is supported by a May 2013 buddy statement from R.S., who recalled that the Veteran had multiple asthma attacks which appeared to worsen during service.

Post-service treatment records from Columbia Presbyterian Medical Center show that the Veteran continued to report asthma-related shortness of breath in May 1968, only six months after his separation from service.  In June 1969, he was hospitalized for an asthma attack which was productive of wheezing and shortness of breath.  Subsequent records through July of 1975 show that the Veteran continued to experience frequent asthma attacks which required hospitalization and treatment.

An October 1979 VA examination confirmed the presence of prolonged inspiratory and expiratory wheezing which were diagnosed as bronchial asthma.  However, the examiner did not provide an opinion as to whether the Veteran's childhood asthma was aggravated beyond its natural progression during service.

Subsequent VA and private hospital records through January 2014 show that the Veteran continued to experience frequent asthma attacks which required hospitalization and in-patient care.  In general, these attacks were characterized by shortness of breath and inspiratory and expiratory wheezing.

In an October 2010 letter, the Veteran's private physician, Dr. S.L.S. noted the Veteran's history of childhood asthma which had been asymptomatic from approximately age 10 up until the Veteran's enlistment into service at age 23.  Dr. S.L.S. noted further that the Veteran's asthma symptoms have been progressive since that time and required multiple hospitalizations, several intubations, and one tracheotomy.  Regarding his current symptoms, Dr. S.L.S. observed that the Veteran was dyspneic on walking 50 steps and had a chronic productive cough.  A physical examination reportedly was significant for slight nasal inflammation, decreased breath sounds, expiratory wheeze, systolic murmur, and peripheral edema and pulmonary function tests indicated very severe obstruction.  Overall, Dr. S.L.S. opined that, by history, the Veteran's asthma dated back to infancy and was exacerbated after basic training and has progressed since then.  In a separate October 2010 letter, another private physician, Dr. G.T.E. also noted the Veteran's history of childhood asthma which he "grew out of in his teens" but that the Veteran had a recurrence during service.

Overall, the foregoing evidence shows that the Veteran's pre-service asthma was worsened beyond its natural progression during service.  In that regard, the evidence shows that the Veteran's asthma was indeed asymptomatic for several years prior to his enlistment into service in 1965.  The service treatment records show that the Veteran began re-experiencing frequent respiratory problems during service which were diagnosed as bronchial asthma in October 1966.  By simple virtue of the fact that the Veteran was asymptomatic prior to service and at his enlistment, but became symptomatic during service, the evidence appears to indicate that the Veteran's asthma was aggravated during service.  Indeed, favorable opinions provided in October 2010 by the Veteran's private physicians are consistent with the foregoing history and are not rebutted by any contrary medical opinions.  Finally, the post-service treatment records show that the Veteran continues to experience respiratory problems related to his asthma and that these problems have been chronic and ongoing since his active duty service.

In view of the foregoing, the Board concludes that the Veteran's asthma pre-existed his active duty service and was aggravated beyond its natural progression during his active duty service.  Accordingly, the Veteran's claim for service connection for asthma is granted.






ORDER

New and material evidence has been received, and the Veteran's previously denied claim for service connection for asthma is reopened.

Service connection for asthma is granted.


REMAND

In his June 2010 claim, the Veteran alleged that he has contracted an unspecified lung condition and an enlarged heart condition as a result of his asthma.  During his January 2014 hearing, the Veteran testified that he was diagnosed with chronic obstructive pulmonary disorder (COPD).  Regarding his heart, he denied having any heart problems prior to his enlistment into service and testified that his respiratory problems pre-dated his heart condition, which was reportedly diagnosed sometime between 2004 and 2006.

Consistent with the Veteran's testimony, post-service private hospital records from Bergan Regional Medical Center show that the Veteran was followed at that facility for COPD from February 2010.  No opinion was given as to whether the COPD was in fact related to the Veteran's asthma or in any other way to the Veteran's active duty service.

An April 1998 post-service treatment record from Dr. S.L.S. reflects that the Veteran had a history of increased heart rate, although no indication is given in that record as to when the increased heart rate was first noted.  Private hospital records from Holy Name Hospital reflect that the Veteran was first diagnosed and treated at that facility for tachycardia in June 2007.  Subsequent treatment records from that facility indicate the ongoing diagnoses of atrial flutter and fibrillation.  Hospital records from Bergen Regional Medical Center dated through January 2014 show that the Veteran has continued to be followed at that facility for atrial fibrillation.  An October 2010 letter from the Veteran's private physician, Dr. G.T.E. reflects that he was also following the Veteran for atrial fibrillation and a non-ischemic cardiomyopathy.  Notably, Dr. G.T.E. opined that asthma medications can aggravate atrial fibrillation.  Nonetheless, Dr. G.T.E. does not appear to affirmatively opine that the Veteran's asthma treatment resulted in or aggravated the Veteran's heart condition.  Similarly, despite the varying heart-related diagnoses outlined above, none of the other treatment records provide any opinion as to whether any of the diagnosed conditions were related to the Veteran's asthma or his active duty service.

During his June 2014 hearing, the Veteran testified that he was receiving cardiac treatment from Dr. W. at Cardiovascular Pulmonary Associates in Teaneck, New Jersey.  These records are not associated with the claims file and no efforts have been made to date to locate and obtain these records.  As the treatment records from Dr. W. are highly relevant to the Veteran's claim for service connection for an enlarged heart, efforts to obtain those records should be undertaken at this time.  38 C.F.R. § 3.159(c)(1) (2013).

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his lungs and heart since January 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159 (2013).

The Board notes that, despite the foregoing evidence, the Veteran has not yet been afforded VA examinations of his claimed non-asthma lung condition or heart condition.  Given the evidence showing current diagnoses of COPD and various heart disorders, such examinations should be afforded at this time.  38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for a lung disorder other than asthma and for an enlarged heart.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain the private treatment records from Dr. W. and to arrange VA examinations of his lungs and heart.  The Veteran should be advised that it is his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claims; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for Dr. W at Cardiovascular Pulmonary Associates and any other private or VA medical providers who have provided treatment for his lungs and heart since January 2014.

2.  Make efforts to obtain the records from Dr. W at Cardiovascular Pulmonary Associates and the records for any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination with an appropriate VA examiner to determine the nature and etiology of his claimed lung disorder other than asthma.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

A full examination, to include an interview of the Veteran and any tests and studies deemed necessary by the examiner, should be conducted.  The examiner should provide diagnoses pertinent to the Veteran's claimed lung disorder other than asthma.  F

or each diagnosed lung disorder (other than asthma), the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder was incurred during active duty service, is related in any other way to a disease or injury incurred during active duty service, or was caused or aggravated by the Veteran's service-connected bronchial asthma.

The examiner should provide a full rationale for his or her findings and opinions, and in doing so, should comment upon the Veteran's subjective complaints, objective findings, and diagnoses which are noted in the post-service VA treatment records.  In particular, the examiner should address the Veteran's documented in-service respiratory complaints and treatment and the Veteran's post-service respiratory complaints, treatment, and COPD diagnosis, and, discuss how such evidence impacts his or her conclusions and rationale.  If appropriate, the examiner should also provide an explanation as to why he or she does or does not concur with the earlier findings and diagnoses.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  The Veteran should also be afforded a VA examination of his claimed heart condition to determine its nature and etiology.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All appropriate testing should be conducted.  The examiner should provide diagnoses pertinent to the Veteran's claimed heart condition.  For each diagnosed heart disorder, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder was incurred during active duty service, is related in any other way to a disease or injury incurred during active duty service, or was caused or aggravated by the Veteran's bronchial asthma, to include medications or treatment for his bronchial asthma.

The examiner should provide a full rationale for his or her findings and opinions, and in doing so, should comment upon the Veteran's subjective complaints, objective findings, and diagnoses which are noted in the post-service VA treatment records and previous VA examination.  In particular, the examiner should address any significant cardiac findings in the Veteran's service treatment records and post-service treatment records, to include the diagnoses shown in the Veteran's private hospital records and the opinions provided by Dr. G.T.E. in his October 2010 letter.  If appropriate, the examiner should also provide an explanation as to why he or she does or does not concur with the earlier findings and diagnoses shown in the record.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

5.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  After completion of the above development, the issues of the Veteran's entitlement to service connection for a lung disorder other than asthma and an enlarged heart should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


